Citation Nr: 0704110	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  03-13 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for service-connected 
traumatic arthritis, status post right knee meniscectomy, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to May 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board Remand of May 2004.  This matter 
was originally on appeal from a February 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia.  

In the May 2004 remand, the Board reopened and remanded the 
veteran's claim for service connection for left ear hearing 
loss.  The Board also remanded the veteran's claim of 
entitlement to service connection for tinnitus.  Those claims 
were subsequently granted in a May 2006 rating decision and 
are no longer before the Board.  In the May 2004 remand, the 
Board also remanded the veteran's claim of entitlement to an 
increased rating for his service-connected traumatic 
arthritis, status post right knee meniscectomy.  That issue 
is now the only issue before the Board.

The veteran testified before the undersigned Veteran's Law 
Judge at a board hearing in October 2003; a transcript is of 
record. 


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence fails to show that the 
veteran's service-connected traumatic arthritis, status post 
right knee meniscectomy, is manifested by non-compensable 
limited range of motion, effusion, locking, recurrent 
subluxation or lateral instability, ankylosis, or nonunion or 
malunion of the tibia and fibula.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for service-connected traumatic arthritis, status post right 
knee meniscectomy of the right knee have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 and Board Remand

As a preliminary matter, the Board is required to determine 
whether the veteran has been provided with the proper notice 
and assistance as required by the Veterans Claims Assistance 
Act of 2000 (VCAA).  The VCAA defines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and medical 
or lay evidence necessary to substantiate a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In response to the Board's May 2004 remand, 
the Appeals Management Center (AMC) provided notice to the 
veteran in correspondence dated in May 2004.  In that 
correspondence, the RO advised the veteran of what the 
evidence must show to establish entitlement to an increased 
rating for his service-connected right knee disability.  The 
RO advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  The AMC also specifically requested that the 
veteran provided any evidence in his possession that 
pertained to the claim.  Quartuccio, 16 Vet. App. at 187.  

The veteran was also provided with a supplemental statement 
of the case (SSOC) for his claim.  In the SSOC, which was 
dated in May 2006, the RO included notice of the effective 
date element of a service connection claim.  The RO also 
included the regulations containing criteria necessary to 
receive a higher rating for his service-connected right knee 
disability.  The Board finds that in issuing this letter, the 
RO has satisfied the requirements of Dingess/Hartman.

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159 
(2006).  The RO has obtained the veteran's service medical 
records and private medical records that the veteran 
requested.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.



Evidence

A report of a VA examination conducted in January 2003 shows 
that Dr. N.T. examined the veteran's knees without looking at 
the veteran's claims file.  In the report, Dr. N.T. noted the 
veteran's history of an in-service knee injury followed by a 
meniscectomy in 1974.  Dr. N.T. also reported that the 
veteran complained of gradual increased pain in that knee 
since then.  The veteran also told Dr. N.T. that the pain 
kept him awake at night and that he constantly experienced a 
dull pain, aggravated by standing and walking.

On physical examination, Dr. N.T. reported the following.  
Extension was to zero degrees and flexion was to 145 degrees.  
With repetition, flexion was limited to 130 degrees.  There 
was no deformity, crepitus, or effusion.  The right knee was 
slightly larger than the left, circumferentially 38.5 
centimeters versus 37.5 centimeters.  The right knee had a 
well-healed, barely visible oblique medial scar from the 
meniscectomy.  The scar was nontender, without adherence, and 
without keloid.  The veteran was unable to kneel or squat as 
well on the right side as the left.  There was no laxity or 
instability.  X-rays showed degenerative changes.  Dr. N.T. 
diagnosed traumatic arthritis of the right knee.  

VAMC treatment records from VAMC Martinsburg, dated in May 
2003 through January 2005, included orthopedic and physical 
medicine consultations.  In an orthopedic consultation 
report, dated in May 2003, Dr. I.M. reported that the veteran 
complained of occasional giving away in the right knee, but 
no locking.  Dr. I.M. found the following on examination.  
The veteran had a well healed medial parapatellar incision 
and medial joint line tenderness.  Dr. I.M. described the 
range of motion as "quite good", but with pain at the 
extremes.  McMurray's and Lachman's tests were negative for 
instability.  X-rays of the right knee showed some narrowing 
of the medial compartment joint space, but elsewhere the 
articular surfaces were good.  Dr. I.M. diagnosed status post 
right medial meniscectomy and early degenerative joint 
disease.  

In a July 2003 orthopedics consultation, Dr. I.M. noted that 
the veteran wore a right knee brace, which Dr. I.M. described 
as "over kill" for the degree of degenerative disc disease 
in his joint.  The veteran reported that the brace was 
beneficial.  Dr. I.M. indicated that the veteran asked him to 
sign a disability parking pass, but Dr. I.M. declined.  Dr. 
I.M. stated that he did not feel the veteran met the criteria 
for such a pass and that if everybody with early arthritis 
and in their late forties were given a pass, there would be 
no space for people who are severely disabled and elderly.

In an orthopedics consultation, dated in December 2004, Dr. 
I.M. reported that the veteran continued to wear his knee 
brace.  Dr. I.M. described the veteran's degenerative joint 
disease as "severe."  Dr. I.M. discussed Cortisone 
injections, but the veteran was not interested.  Dr. I.M. 
referred the veteran to physical therapy for his 
chondromalacia patella.  

In a physical medicine consultation, dated in December 2004, 
Dr. J.S. stated that the veteran had been referred for 
evaluation of chondromalacia patella.  According to the 
consultation, the veteran complained of increasing pain in 
the right knee in the past month.  The veteran reported 
increased pain from movement and pain that woke him up at 
night.  Dr. J.S. noted that the veteran wore a knee brace, 
which reportedly provided some relief.  

On examination, Dr. J.S. described range of motion as 
"normal."  Strength was 4/5 and neurological testing and 
joint mobilizations were both normal.  Varus/valgus, patellar 
compression, end-range flexion, and squatting tests were all 
positive.  Crepitus was present with each test and visual 
discomfort from the patient was noted to be greater in the 
right than left.  The veteran had pain on flexion, 
ambulation, and squatting activities.    

In a physical therapy discharge note, dated in December 2004, 
Dr. J.S. reported that the physical therapy had not improved 
the veteran's pain, but that the veteran had not been seen 
long enough to meet such a goal.  Dr. J.S. stated that the 
veteran's prognosis was "good."  

In an orthopedic consultation, dated in November 2005, Dr. 
I.M. reported that the veteran presented with new complaints 
of foot and ankle problems, but that he also still wore his 
knee brace.   

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2006).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2006).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2006).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2006).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2006).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use." DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. 
§ 4.40 (2006).

The veteran's service connected traumatic arthritis, status 
post right knee meniscectomy is currently evaluated as 10 
percent disabling, pursuant to diagnostic code 5010.  That 
code provides that traumatic arthritis is to be rated as 
degenerative arthritis, which is diagnostic code 5003.  
Degenerative arthritis (established by x-ray findings) is to 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joints involved.  
38 C.F.R. § 4.17a, Diagnostic Codes 5003 (2006).  When there 
is some limitation of motion, but which is noncompensable 
under a limitation-of-motion code, a 10 percent rating is for 
application for each major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under diagnostic code 5003.  Id.  In the absence of 
limitation of motion, a 20 percent rating is assigned for 
arthritis with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitation exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2006).  The knee is considered to be a "major" 
joint.  38 C.F.R. § 4.45 (2006).  

The 20 percent and 10 percent ratings based on x-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003, Note (1) (2006).  The 20 percent and 10 percent ratings 
based on x-ray findings, above, will not be utilized in 
rating conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (2) 
(2006).

Ratings for limited range of motion of the knee are 
determined under Diagnostic Codes 5260 and 5261.  Under 
Diagnostic Code 5260 (limitation of flexion of leg), flexion 
limited to 30 degrees warrants a 20 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2006).  Under 
Diagnostic Code 5261 (limitation of extension of leg), 
extension limited to 15 degrees warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006).  
In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The competent medical evidence does not show that the veteran 
is entitled to a rating higher than 10 percent for his 
service-connected traumatic arthritis, status post right knee 
meniscectomy, pursuant to diagnostic code 5003.

A report of a VA examination conducted in January 2003 fails 
to show that the veteran's right knee disability is 
characterized by limited range of motion.  In the report, Dr. 
N.T. reported that extension was to zero degrees and flexion 
was to 145 degrees.  These values do not meet either of the 
criteria for the 20 percent rating based on limited range of 
motion; as mentioned above, the 20 percent rating requires 
either flexion limited to no more than 30 degrees or 
extension limited to no less than 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Codes 5260, 5261 (2006).

The Board also reviewed VAMC treatment records from VAMC 
Martinsburg, dated in May 2003 through January 2005.  In an 
orthopedic consultation report dated in May 2003, Dr. I.M. 
described the range of motion as "good."  In a physical 
medicine consultation, dated in December 2004, Dr. J.S. 
described range of motion as "normal."  Although neither of 
these doctors provided numerical measurements of the ranges 
of motion, their descriptions provide no basis for the Board 
to believe range of motion is limited to the extent necessary 
for a 20 percent rating pursuant to diagnostic codes 5260 and 
5261.  

The Board also finds that because limitation of knee motion 
was not found to even a noncompensable level pursuant to 
Diagnostic Codes 5260 and 5261, there is no additional 
disability and the rating under Diagnostic Code 5003 cannot 
be the basis for a separate evaluation.  VAOPGCPREC 23-97.     

Having found no limitations in range of motion, the Board 
considered the criteria under Diagnostic Code 5003 when no 
limitation of motion is found.  Based on these criteria, the 
veteran is not entitled to the 20 percent rating because x-
ray evidence does not show arthritis in 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitation exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2006).  Instead, the veteran's service-connected 
arthritis is limited to his right knee, which is only 1 major 
joint.  38 C.F.R. § 4.45 (2006).  

The Board is required to consider all other potentially 
applicable diagnostic codes to determine whether the veteran 
is entitled to a higher rating under any of them.

Under Diagnostic Code 5257 (other impairment of knee), a 20 
percent evaluation is assigned for moderate recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2006).  

Under Diagnostic Code 5262 (impairment of tibia and fibula), 
malunion of the tibia and fibula, with moderate knee or ankle 
disability warrants a 20 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 2562 (2006).  

Under Diagnostic Code 5256, where there is ankylosis of the 
knee in a favorable  angle in full extension, or in slight 
flexion between zero and 10 degrees, a 30 percent evaluation 
is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256 
(2006).  

Under Diagnostic Code 5258, dislocation of the semilunar 
cartilage of the knee with frequent episodes of "locking," 
pain, and effusion into the joint warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2006).

Under Diagnostic Code 5259, symptoms due to the removal of 
semilunar cartilage of either knee warrant a 10 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2006).  

Having considered these criteria in light of the medical 
evidence, the Board concludes that the veteran is not 
entitled to a higher rating.    

A rating higher than 10 percent is not warranted under 
Diagnostic Code 5257 (recurrent subluxation or lateral 
instability) because the evidence does not show moderate 
recurrent subluxation or lateral instability of either knee.  
To the contrary, the evidence shows that clinical testing 
detected no instability or subluxation in the right knee.  

In regard to Diagnostic Codes 5262 and 5256, the evidence 
shows neither malunion of the tibia or fibula nor any 
findings of ankylosis in the right knee.  Consequently, 
ratings under Diagnostic Codes 5262 and 5256 are not 
applicable.  

In regard to Diagnostic Code 5258, the medical evidence does 
not show dislocation of the semilunar cartilage of the knee 
with frequent episodes of "locking," pain, and effusion.  
Regarding Diagnostic Code 5259, the veteran's right knee 
disability is already rated as 10 percent disabling, thus, 
this code does not provide for a higher rating.  

The medical evidence further shows that no physician or 
examination has identified any compensable residuals 
associated with the residual scar from the meniscectomy.  
There is no evidence that there is underlying soft tissue 
damage associated with the scar, or that it causes limited 
motion and exceeds 6 square inches (39 square centimeters).  
38 C.F.R. § 4.118, Diagnostic Code 7801 (2006).  There is no 
evidence that the scar is a superficial scar covering an area 
greater than 144 square inches (929 square centimeters).  38 
C.F.R. § 4.118, Diagnostic Code 7802 (2006).  There is no 
evidence that the scar is unstable or painful on examination, 
or results in limitation of motion.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7105 (2006).  Instead, the 
evidence as reported by Dr. N.T. shows that the veteran's 
right knee scar was well-healed, barely visible, nontender, 
without adherence, and without keloid.  Therefore, the Board 
finds that there are no clinical findings that support a 
compensable evaluation under the schedule for rating skin 
disabilities.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7105 
(2006).  Consequently, the veteran is not entitled to a 
separate rating for the residual scar of his right knee.    

Accordingly, the Board concludes that the preponderance of 
the evidence is against the assignment of a rating in excess 
of 10 percent under Diagnostic Code 5003 or any other 
diagnostic code for the right knee disability.  

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected knee disability caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1 (2006).  In the instant case, to the extent that 
the veteran's service-connected knee disability interferes 
with his employability, the currently assigned ratings 
adequately contemplate such interference, and there is no 
evidentiary basis in the record for higher ratings on an 
extraschedular basis.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2006) for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).


ORDER

Entitlement to an increased rating for service-connected 
traumatic arthritis, status post right knee meniscectomy is 
denied. 


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


